Sognier, Judge.
Commercial Credit Plan, Inc. attempted to repossess a car it had sold to Mr. and Mrs. Williams. The Williamses counterclaimed alleging that Commercial’s agent fraudulently represented that the car’s engine was new. The jury returned a verdict in favor of the Williamses on the counterclaim and awarded them special and punitive damages. Commercial appeals the trial court’s denial of its motion for directed verdict and judgment notwithstanding. We affirm.
Appellant contends that the verdict and judgment are contrary to the evidence and the law. After a review of the record we find that there was sufficient evidence of all the elements of fraud to support the jury’s verdict in favor of appellees. Brown v. Techdata Corp., 238 Ga. 622 (234 SE2d 787) (1977).

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.